Citation Nr: 1542883	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to September 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In her November 2013 substantive appeal, the Veteran requested a hearing before the Board, but subsequently withdrew that request in April 2014.

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection PTSD.  As the record indicates several additional psychiatric diagnoses, including anxiety disorder and depressive disorder, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that she was the victim of at least one sexual assault (in Saudi Arabia) during service, and the details of her recounting (in the course of both seeking healthcare and VA benefits) throughout the record have been wholly consistent.  They are corroborated by lay statements from her parents and a fellow service member who was present (as a tent-mate) during the assault.  While there is no official service record documenting the incident, the Veteran herself, and corroborating third-party statements, indicate that she did not officially report the incident for personal reasons.  Notably, the governing regulations specifically note that official service records corroborating reports of personal trauma are not required.  Rather, credible evidence from other sources (to specifically include statements from family members, roommates, and fellow service members) may corroborate such stressors.  

A July 2015 affidavit in the file indicates that the affiant, M.R.A., contacted the Office of Special Investigations for the Air Force in June 2015 and spoke to Agent J.W.  Special Agent J.W. reportedly noted that the Veteran's alleged assailant had been dishonorably discharged from the Air Force as a result of the incident reported by the Veteran and that Article 15 paperwork of the alleged assailant specifically includes the Veteran's name, P.D. (her name during service).  Further, Special Agent J.W. reportedly indicated that this information could be verified for VA if the Special Agent was contacted by VA.  Accordingly, efforts should be made to obtain such information from the Office of Special Investigations for the Air Force.

Although the record also shows the Veteran has been pursuing and receiving treatment for PTSD (due to military rape) since 2010, she has not been afforded a VA examination in conjunction with her claim.  Therefore, this matter must be remanded in accordance with McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated records of VA psychiatric evaluations or treatment the Veteran has received.

2. Contact the Office of Special Investigations of the Air Force, and preferably Special Agent J.W., for verification regarding the matters discussed in the July 2015 affidavit of M.R.A., to include confirmation of Article 15 paperwork listing the Veteran's name in service, P.D., and references to the personal assault she described as well as confirmation that her alleged assailant was dishonorably discharged as a result of the incident.  Please document any contact for the record and obtain any documentation available from the Office of Special Investigations of the Air Force.

3. Then, arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of her psychiatric disability.  Based on an examination of the Veteran and review of the record, the examiner must provide responses to the following:

a. Does the evidence of record, to include the statements of the Veteran, her parents, and a fellow service member, indicate that a personal assault occurred in service? and

b. Please identify, by medical diagnosis, each psychiatric disability entity found; and  

c. For each such disability diagnosed as well as for any psychiatric disability diagnosed since this claim was filed in December 2009, to include anxiety disorder and depressive disorder, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to service, to include the reported in-service personal assault.

All opinions must include a complete rationale citing to supporting factual data and medical literature, as appropriate.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






